Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Bill Clark appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no *371reversible error. Accordingly, we affirm for the reasons stated by the district court. Clark v. Cheeseboro, No. 2:11-cv-00097-RAJ-TEM (E.D.Va. Mar. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.